    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 1 of 29




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

RICHARD McINTOSH,             §
                              §
     Plaintiff,               §
                              §
v.                            §               CIVIL ACTION NO. 4:21-cv-00455
                              §
DEPUTY A.N. RAY, DEPUTY BASS, §
DEPUTY McHUGH, SERGEANT       §
KING, HARRIS COUNTY, and the  §
HARRIS COUNTY SHERIFF’S       §
OFFICE,                       §
                              §
     Defendants.              §

                       PLAINTIFF’S AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, RICHARD McINTOSH, PLAINTIFF, complaining of and against

DEPUTY A.N. RAY, DEPUTY BASS, DEPUTY McHUGH, SERGEANT KING,

HARRIS COUNTY, and the HARRIS COUNTY SHERIFF’S OFFICE (hereinafter

collectively, “Defendants”), and for cause of action in support thereof would show unto

the Honorable Court and Jury the following:

                                     I. PARTIES

      1.     Plaintiff, RICK McINTOSH, is an individual and resident of Harris

County, Texas.

      2.     Defendant, DEPUTY A.N. RAY, is an individual and deputy of the Harris

County Sheriff’s Office.
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 2 of 29




      3.     Defendant, DEPUTY BASS, is an individual and deputy of the Harris

County Sheriff’s Office.

      4.     Defendant, DEPUTY McHUGH, is an individual and deputy of the Harris

County Sheriff’s Office.

      5.     Defendant, SERGEANT KING, is an individual and deputy of the Harris

County Sheriff’s Office.

      6.     Defendant, HARRIS COUNTY, is a governmental unit of the State of

Texas and an employer of Defendant Deputy A.N. Ray, Deputy Bass, and Deputy

McHugh. Harris County may be served with process by serving its County Judge, The

Honorable Lina Hidalgo, at 1001 Preston, Suite 911, Houston, Texas, or wherever she

may be found. This Defendant has been served with citation.

      7.     Defendant, HARRIS COUNTY SHERIFF’S OFFICE, is a governmental

unit of the State of Texas and an employer of Defendants Deputy A.N. Ray, Deputy Bass,

and Deputy McHugh. The Harris County Sheriff’s Office may be served with process by

serving its Sheriff, The Honorable Ed Gonzalez, at 1200 Baker Street, Houston, Texas

77002, or wherever he may be found. This Defendant has been served with citation.

                           II. JURISDICTION AND VENUE

      8.     This Court has original jurisdiction over this civil action because Plaintiffs

seek damages in an amount exceeding the Court’s minimum jurisdictional limits. Each

cause of action is brought pursuant to Texas statute or common law, or 42 U.S.C. § 1983.

Defendant has timely removed.
     Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 3 of 29




       9.      Venue in this case is proper in the United States District Court for the

Southern District, Houston Division, pursuant to 28 U.S.C. §1391(b)(2). The United

States District Court for the Southern District, Houston Division, is the district and

division in which a substantial part of the events or omissions giving rise to the

occurrence that forms the basis of this suit took place.

                                          III. FACTS

       10.     On or about November 23, 2018, Plaintiff and his daughter Lindsey were at

his home in Harris County, Texas.

       11.     Plaintiff was not causing any harm to anyone.

       12.     Defendants Deputy A.N. Ray, Deputy Bass, Deputy McHugh, and Sergeant

King unlawfully and forcefully entered Plaintiff’s home.

       13.     They broke down Plaintiff’s front door.

       14.     They violated Plaintiff’s civil rights by violently attacking Plaintiff.

       15.     They choked Plaintiff, broke his arms, and broke multiple ribs.

       16.     Defendant Deputy A.N. Ray specifically used a “chokehold” upon Plaintiff.

       17.     This chokehold was excessive.

       18.     This chokehold severely injured Plaintiff.

       19.     As a direct and proximate result of this chokehold, Plaintiff went

unconscious.

       20.     Defendants also kicked Plaintiff while he was unconscious.

       21.     Defendants also struck Plaintiff with their knees while he was unconscious.

       22.     Defendants also struck Plaintiff with their fists while he was unconscious.
       Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 4 of 29




        23.     Defendants also derisively referred to Plaintiff, a disabled U.S. military

veteran, as “general” as they beat him.

        24.     Lindsey, Plaintiff’s daughter, began to attempt to film the beating and call

911.

        25.     Defendants took Lindsey’s husband’s cell phone and destroyed it.

        26.     Defendants made racist remarks upon Lindsey’s husband.

        27.      Plaintiff was hospitalized.

        28.     As a direct and proximate result of these acts, Plaintiff suffered severe harm

and injuries.

        29.     Plaintiff was diagnosed with post-traumatic stress disorder and still suffers

from his injuries to this day.

                                  IV. CAUSES OF ACTION

                      Against Defendant Deputy A.N. Ray, Individually

              Violations of 42 U.S.C. Section 1983 – Excessive Force in Violation
                    of Plaintiff’s Fourth and Fourteenth Amendment Rights.

        30.     Plaintiff hereby fully incorporates the preceding paragraphs by reference.

        31.     Deputy A.N. Ray, while acting under the color of state of law as a uniform

police officer, deprived Plaintiff of clearly established rights secured to him by the

Constitution of the United States of America. Deputy A.N. Ray brutally and using

excessive force assaulted Plaintiff without adequate provocation from him. Deputy A.N.

Ray’s conduct showed conscious indifference to a right to be free of unreasonable

seizures, as guaranteed by the Fourth Amendment to the Constitution of the United States
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 5 of 29




and incorporated against the States and their subdivisions by the Fourteenth Amendment

to the Constitution of the United States, which was well-known to Deputy A.N. Ray at

the time.

       32.    Plaintiff showed no threat to officers or the public when he was beaten. No

reasonable officer or person in Deputy A.N. Ray’s position would have thought the force

brought to bear was necessary to prevent imminent harm to him or the public.

       33.    Deputy A.N. Ray’s actions constitute conscious indifference to Plaintiff’s

rights under the Fourth Amendment to the Constitution of the United States and

incorporated against the States and their subdivisions by the Fourteenth Amendment to

the Constitution of the United States. His conscious indifference to those rights was the

proximate cause of Plaintiffs’ injuries. The force Deputy A.N. Ray used was greatly in

excess of what the situation required, and his actions are shocking to the public.

       34.    Deputy A.N. Ray’s actions were taken pursuant to customs and practices of

the Harris County Sheriff’s Office that are so widespread as to have the force of law.

             Violations of 42 U.S.C. Section 1983 – Summary Punishment in
                 Violation of Plaintiff’s Fourteenth Amendment Rights.

       35.    Plaintiff hereby fully incorporates the preceding paragraphs by reference.

The Fourteenth Amendment to the Constitution of the United States provides that a State

may not deprive any person of life, liberty, or property without due process of law.

Deputy A.N. Ray deprived Plaintiff of his liberty without any due process. Deputy A.N.

Ray’s violent attack upon Plaintiff occurred despite no provocation or danger to either the
     Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 6 of 29




public or Deputy A.N. Ray himself. Deputy A.N. Ray took it upon himself to severely

beat Plaintiff.

       36.        Deputy A.N. Ray acted under color of state law when he assaulted Plaintiff.

Deputy A.N. Ray’s actions demonstrate a conscious indifference to Plaintiff’s clearly

established constitutional right to due process before deprivation of his life or his liberty.

Deputy A.N. Ray’s actions constituted conscious indifference to Plaintiff’s rights under

the Fourteenth Amendment to the Constitution of the United States, and his conscious

indifference to those rights was the producing and proximate cause of Plaintiffs’ injuries.

       37.        Plaintiff posed no threat to the deputy or the public when he was brutally

attacked. No reasonable deputy or person in Deputy A.N. Ray’s position would have

thought the force brought to bear was necessary to prevent imminent harm to him or the

public. Moreover, no reasonable deputy would have thought it necessary to beat Plaintiff.

       38.        Deputy A.N. Ray’s actions were taken pursuant to a custom and practice of

the Harris County Sheriff’s Office that is so widespread as to have the force of law.

                Violations of 42 U.S.C. Section 1983 – Cruel and Unusual
              Punishment in violation of Plaintiff’s Eighth Amendment Rights.

       39.        Plaintiff hereby fully incorporate the preceding paragraphs by reference.

       40.        Deputy A.N. Ray violated Plaintiff’s rights to be free of cruel and unusual

punishment pursuant to the Eighth Amendment to the Constitution of the United States,

and incorporated against the States and their subdivisions by the Fourteenth Amendment

to the Constitution of the United States, which was well-known to Deputy A.N. Ray at

the time. While not every action taken may constitute excessive force or cruel and
     Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 7 of 29




unusual punishment, the conduct taken by Deputy A.N. Ray was of such a degree as to

shock the conscious of the community and the Court. There was no need for Deputy A.N.

Ray to severely beat Plaintiff. There was no need for Deputy A.N. Ray to take any of the

excessive force actions as listed, supra. Deputy A.N. Ray’s conduct was grossly

disproportionate to the need under the circumstances and was motivated by malice and

for the very purpose of causing harm to Plaintiff. This conduct was the proximate cause

of Plaintiffs’ injuries.

       41.     This conduct was done pursuant to a custom and practice of the Harris

County Sheriff’s Office that is so widespread to have the force of law.

                           Violation of Texas common law – Assault

       42.     Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       43.     Deputy A.N. Ray intentionally, knowingly, and recklessly caused bodily

injury to Plaintiff, when he, inter alia, violently and without adequate provocation

severely beat. Deputy A.N. Ray used excessive force and deliberately and with conscious

indifference severely assaulted Plaintiff in an unjustified, abrupt, malicious act. There

was no need for Deputy A.N. Ray to do this. There was no need for Deputy A.N. Ray to

take any of the excessive force actions as listed, supra. Deputy A.N. Ray’s conduct was

grossly disproportionate to the need under the circumstances and was motivated by

malice and for the very purpose of causing harm to Plaintiff. This conduct was the

proximate cause of Plaintiff’s injuries.

                     Violation of Texas common law – Gross Negligence

       44.     Plaintiff hereby fully incorporates the preceding paragraphs by reference.
     Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 8 of 29




       45.     Deputy A.N. Ray’s conduct, when viewed objectively when the standpoint

of him at the time of the occurrence, involved an extreme degree of risk considering the

probability and magnitude of the potential harm to others. Further, Deputy A.N. Ray had

actual, subjective awareness of the risks involved, but nevertheless preceded with

conscious indifference to the righty, safety, and welfare of Plaintiff when he severely beat

him. Deputy A.N. Ray used excessive force and deliberately and with conscious

indifference assaulted Plaintiff in an unjustified, abrupt, malicious act. There was no need

for Deputy A.N. Ray to do this. There was no need for Deputy A.N. Ray to take any of

the excessive force actions as listed, supra. Deputy A.N. Ray’s conduct was grossly

disproportionate to the need under the circumstances and was motivated by malice and

for the very purpose of causing harm to Plaintiff. This conduct was the proximate cause

of the Plaintiff’s injuries.

                        Violation of Texas common law – Negligence

       46.     Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       47.     Deputy A.N. Ray’s conduct breached his duty of reasonable care due to

Plaintiff, specifically when Deputy A.N. Ray used excessive force and beat Plaintiff.

Deputy A.N. Ray used excessive force and deliberately and with conscious indifference

beat Plaintiff in an unjustified, abrupt, malicious act. There was no need for Deputy A.N.

Ray to do this. There was no need for Deputy A.N. Ray to take any of the excessive force

actions as listed, supra. Deputy A.N. Ray’s conduct was grossly disproportionate to the

need under the circumstances and was motivated by malice and for the very purpose of

causing harm to Plaintiff. This conduct was the proximate cause of Plaintiff’s injuries.
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 9 of 29




                        Against Defendant Deputy Bass, Individually

             Violations of 42 U.S.C. Section 1983 – Excessive Force in Violation
                   of Plaintiff’s Fourth and Fourteenth Amendment Rights.

       48.     Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       49.     Deputy Bass, while acting under the color of state of law as a uniform

police officer, deprived Plaintiff of clearly established rights secured to him by the

Constitution of the United States of America. Deputy Bass brutally and using excessive

force assaulted Plaintiff without adequate provocation from him. Deputy Bass’s conduct

showed conscious indifference to a right to be free of unreasonable seizures, as

guaranteed by the Fourth Amendment to the Constitution of the United States and

incorporated against the States and their subdivisions by the Fourteenth Amendment to

the Constitution of the United States, which was well-known to Deputy Bass at the time.

       50.     Plaintiff showed no threat to officers or the public when he was beaten. No

reasonable officer or person in Deputy Bass’s position would have thought the force

brought to bear was necessary to prevent imminent harm to him or the public.

       51.     Deputy Bass’s actions constitute conscious indifference to Plaintiff’s rights

under the Fourth Amendment to the Constitution of the United States and incorporated

against the States and their subdivisions by the Fourteenth Amendment to the

Constitution of the United States. His conscious indifference to those rights was the

proximate cause of Plaintiffs’ injuries. The force Deputy Bass used was greatly in excess

of what the situation required, and his actions are shocking to the public.
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 10 of 29




       52.        Deputy Bass’s actions were taken pursuant to customs and practices of the

Harris County Sheriff’s Office that are so widespread as to have the force of law.

              Violations of 42 U.S.C. Section 1983 – Summary Punishment in
                  Violation of Plaintiff’s Fourteenth Amendment Rights.

       53.        Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       54.        The Fourteenth Amendment to the Constitution of the United States

provides that a State may not deprive any person of life, liberty, or property without due

process of law. Deputy Bass deprived Plaintiff of his liberty without any due process.

Deputy Bass’s violent attack upon Plaintiff occurred despite no provocation or danger to

either the public or Deputy Bass himself. Deputy Bass took it upon himself to severely

beat Plaintiff.

       55.        Deputy Bass acted under color of state law when he assaulted Plaintiff.

Deputy Bass’s actions demonstrate a conscious indifference to Plaintiff’s clearly

established constitutional right to due process before deprivation of his life or his liberty.

Deputy Bass’s actions constituted conscious indifference to Plaintiff’s rights under the

Fourteenth Amendment to the Constitution of the United States, and his conscious

indifference to those rights was the producing and proximate cause of Plaintiffs’ injuries.

       56.        Plaintiff posed no threat to the deputy or the public when he was brutally

attacked. No reasonable deputy or person in Deputy Bass’s position would have thought

the force brought to bear was necessary to prevent imminent harm to him or the public.

Moreover, no reasonable deputy would have thought it necessary to beat Plaintiff.
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 11 of 29




       57.    Deputy Bass’s actions were taken pursuant to a custom and practice of the

Harris County Sheriff’s Office that is so widespread as to have the force of law.

               Violations of 42 U.S.C. Section 1983 – Cruel and Unusual
             Punishment in violation of Plaintiff’s Eighth Amendment Rights.

       58.    Plaintiff hereby fully incorporate the preceding paragraphs by reference.

       59.    Deputy Bass violated Plaintiff’s rights to be free of cruel and unusual

punishment pursuant to the Eighth Amendment to the Constitution of the United States,

and incorporated against the States and their subdivisions by the Fourteenth Amendment

to the Constitution of the United States, which was well-known to Deputy Bass at the

time. While not every action taken may constitute excessive force or cruel and unusual

punishment, the conduct taken by Deputy Bass was of such a degree as to shock the

conscious of the community and the Court. There was no need for Deputy Bass to

severely beat Plaintiff. There was no need for Deputy Bass to take any of the excessive

force actions as listed, supra. Deputy Bass’s conduct was grossly disproportionate to the

need under the circumstances and was motivated by malice and for the very purpose of

causing harm to Plaintiff. This conduct was the proximate cause of Plaintiffs’ injuries.

       60.    This conduct was done pursuant to a custom and practice of the Harris

County Sheriff’s Office that is so widespread to have the force of law.

                        Violation of Texas common law – Assault

       61.    Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       62.    Deputy Bass intentionally, knowingly, and recklessly caused bodily injury

to Plaintiff, when he, inter alia, violently and without adequate provocation severely beat.
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 12 of 29




Deputy Bass used excessive force and deliberately and with conscious indifference

severely assaulted Plaintiff in an unjustified, abrupt, malicious act. There was no need for

Deputy Bass to do this. There was no need for Deputy Bass to take any of the excessive

force actions as listed, supra. Deputy Bass’s conduct was grossly disproportionate to the

need under the circumstances and was motivated by malice and for the very purpose of

causing harm to Plaintiff. This conduct was the proximate cause of Plaintiff’s injuries.

                   Violation of Texas common law – Gross Negligence

       63.    Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       64.    Deputy Bass’s conduct, when viewed objectively when the standpoint of

him at the time of the occurrence, involved an extreme degree of risk considering the

probability and magnitude of the potential harm to others. Further, Deputy Bass had

actual, subjective awareness of the risks involved, but nevertheless preceded with

conscious indifference to the righty, safety, and welfare of Plaintiff when he severely beat

him. Deputy Bass used excessive force and deliberately and with conscious indifference

assaulted Plaintiff in an unjustified, abrupt, malicious act. There was no need for Deputy

Bass to do this. There was no need for Deputy Bass to take any of the excessive force

actions as listed, supra. Deputy Bass’s conduct was grossly disproportionate to the need

under the circumstances and was motivated by malice and for the very purpose of causing

harm to Plaintiff. This conduct was the proximate cause of the Plaintiff’s injuries.

                      Violation of Texas common law – Negligence

       65.    Plaintiff hereby fully incorporates the preceding paragraphs by reference.
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 13 of 29




        66.     Deputy Bass’s conduct breached his duty of reasonable care due to

Plaintiff, specifically when Deputy Bass used excessive force and beat Plaintiff. Deputy

Bass used excessive force and deliberately and with conscious indifference beat Plaintiff

in an unjustified, abrupt, malicious act. There was no need for Deputy Bass to do this.

There was no need for Deputy Bass to take any of the excessive force actions as listed,

supra. Deputy Bass’s conduct was grossly disproportionate to the need under the

circumstances and was motivated by malice and for the very purpose of causing harm to

Plaintiff. This conduct was the proximate cause of Plaintiff’s injuries.

                       Against Defendant Deputy McHugh, Individually

              Violations of 42 U.S.C. Section 1983 – Excessive Force in Violation
                    of Plaintiff’s Fourth and Fourteenth Amendment Rights.

        67.     Plaintiff hereby fully incorporates the preceding paragraphs by reference.

        68.     Deputy McHugh, while acting under the color of state of law as a uniform

police officer, deprived Plaintiff of clearly established rights secured to him by the

Constitution of the United States of America. Deputy McHugh brutally and using

excessive force assaulted Plaintiff without adequate provocation from him. Deputy

McHugh’s conduct showed conscious indifference to a right to be free of unreasonable

seizures, as guaranteed by the Fourth Amendment to the Constitution of the United States

and incorporated against the States and their subdivisions by the Fourteenth Amendment

to the Constitution of the United States, which was well-known to Deputy McHugh at the

time.
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 14 of 29




       69.    Plaintiff showed no threat to officers or the public when he was beaten. No

reasonable officer or person in Deputy McHugh’s position would have thought the force

brought to bear was necessary to prevent imminent harm to him or the public.

       70.    Deputy McHugh’s actions constitute conscious indifference to Plaintiff’s

rights under the Fourth Amendment to the Constitution of the United States and

incorporated against the States and their subdivisions by the Fourteenth Amendment to

the Constitution of the United States. His conscious indifference to those rights was the

proximate cause of Plaintiffs’ injuries. The force Deputy McHugh used was greatly in

excess of what the situation required, and his actions are shocking to the public.

       71.    Deputy McHugh’s actions were taken pursuant to customs and practices of

the Harris County Sheriff’s Office that are so widespread as to have the force of law.

             Violations of 42 U.S.C. Section 1983 – Summary Punishment in
                 Violation of Plaintiff’s Fourteenth Amendment Rights.

       72.    Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       73.    The Fourteenth Amendment to the Constitution of the United States

provides that a State may not deprive any person of life, liberty, or property without due

process of law. Deputy McHugh deprived Plaintiff of his liberty without any due process.

Deputy McHugh’s violent attack upon Plaintiff occurred despite no provocation or

danger to either the public or Deputy McHugh himself. Deputy McHugh took it upon

himself to severely beat Plaintiff.

       74.    Deputy McHugh acted under color of state law when he assaulted Plaintiff.

Deputy McHugh’s actions demonstrate a conscious indifference to Plaintiff’s clearly
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 15 of 29




established constitutional right to due process before deprivation of his life or his liberty.

Deputy McHugh’s actions constituted conscious indifference to Plaintiff’s rights under

the Fourteenth Amendment to the Constitution of the United States, and his conscious

indifference to those rights was the producing and proximate cause of Plaintiffs’ injuries.

       75.    Plaintiff posed no threat to the deputy or the public when he was brutally

attacked. No reasonable deputy or person in Deputy McHugh’s position would have

thought the force brought to bear was necessary to prevent imminent harm to him or the

public. Moreover, no reasonable deputy would have thought it necessary to beat Plaintiff.

       76.    Deputy McHugh’s actions were taken pursuant to a custom and practice of

the Harris County Sheriff’s Office that is so widespread as to have the force of law.

               Violations of 42 U.S.C. Section 1983 – Cruel and Unusual
             Punishment in violation of Plaintiff’s Eighth Amendment Rights.

       77.    Plaintiff hereby fully incorporate the preceding paragraphs by reference.

       78.    Deputy McHugh violated Plaintiff’s rights to be free of cruel and unusual

punishment pursuant to the Eighth Amendment to the Constitution of the United States,

and incorporated against the States and their subdivisions by the Fourteenth Amendment

to the Constitution of the United States, which was well-known to Deputy McHugh at the

time. While not every action taken may constitute excessive force or cruel and unusual

punishment, the conduct taken by Deputy McHugh was of such a degree as to shock the

conscious of the community and the Court. There was no need for Deputy McHugh to

severely beat Plaintiff. There was no need for Deputy McHugh to take any of the

excessive force actions as listed, supra. Deputy McHugh’s conduct was grossly
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 16 of 29




disproportionate to the need under the circumstances and was motivated by malice and

for the very purpose of causing harm to Plaintiff. This conduct was the proximate cause

of Plaintiffs’ injuries.

       79.     This conduct was done pursuant to a custom and practice of the Harris

County Sheriff’s Office that is so widespread to have the force of law.

                           Violation of Texas common law – Assault

       80.     Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       81.     Deputy McHugh intentionally, knowingly, and recklessly caused bodily

injury to Plaintiff, when he, inter alia, violently and without adequate provocation

severely beat. Deputy McHugh used excessive force and deliberately and with conscious

indifference severely assaulted Plaintiff in an unjustified, abrupt, malicious act. There

was no need for Deputy McHugh to do this. There was no need for Deputy McHugh to

take any of the excessive force actions as listed, supra. Deputy McHugh’s conduct was

grossly disproportionate to the need under the circumstances and was motivated by

malice and for the very purpose of causing harm to Plaintiff. This conduct was the

proximate cause of Plaintiff’s injuries.

                     Violation of Texas common law – Gross Negligence

       82.     Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       83.     Deputy McHugh’s conduct, when viewed objectively when the standpoint

of him at the time of the occurrence, involved an extreme degree of risk considering the

probability and magnitude of the potential harm to others. Further, Deputy McHugh had

actual, subjective awareness of the risks involved, but nevertheless preceded with
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 17 of 29




conscious indifference to the righty, safety, and welfare of Plaintiff when he severely beat

him. Deputy McHugh used excessive force and deliberately and with conscious

indifference assaulted Plaintiff in an unjustified, abrupt, malicious act. There was no need

for Deputy McHugh to do this. There was no need for Deputy McHugh to take any of the

excessive force actions as listed, supra. Deputy McHugh’s conduct was grossly

disproportionate to the need under the circumstances and was motivated by malice and

for the very purpose of causing harm to Plaintiff. This conduct was the proximate cause

of the Plaintiff’s injuries.

                        Violation of Texas common law – Negligence

       84.     Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       85.     Deputy McHugh’s conduct breached his duty of reasonable care due to

Plaintiff, specifically when Deputy McHugh used excessive force and beat Plaintiff.

Deputy McHugh used excessive force and deliberately and with conscious indifference

beat Plaintiff in an unjustified, abrupt, malicious act. There was no need for Deputy

McHugh to do this. There was no need for Deputy McHugh to take any of the excessive

force actions as listed, supra. Deputy McHugh’s conduct was grossly disproportionate to

the need under the circumstances and was motivated by malice and for the very purpose

of causing harm to Plaintiff. This conduct was the proximate cause of Plaintiff’s injuries.

                       Against Defendant Sergeant King, Individually

             Violations of 42 U.S.C. Section 1983 – Excessive Force in Violation
                   of Plaintiff’s Fourth and Fourteenth Amendment Rights.

       86.     Plaintiff hereby fully incorporates the preceding paragraphs by reference.
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 18 of 29




        87.   Sergeant King, while acting under the color of state of law as a uniform

police officer, deprived Plaintiff of clearly established rights secured to him by the

Constitution of the United States of America. Sergeant King brutally and using excessive

force assaulted Plaintiff without adequate provocation from him. Sergeant King’s

conduct showed conscious indifference to a right to be free of unreasonable seizures, as

guaranteed by the Fourth Amendment to the Constitution of the United States and

incorporated against the States and their subdivisions by the Fourteenth Amendment to

the Constitution of the United States, which was well-known to Sergeant King at the

time.

        88.   Plaintiff showed no threat to officers or the public when he was beaten. No

reasonable officer or person in Sergeant King’s position would have thought the force

brought to bear was necessary to prevent imminent harm to him or the public.

        89.   Sergeant King’s actions constitute conscious indifference to Plaintiff’s

rights under the Fourth Amendment to the Constitution of the United States and

incorporated against the States and their subdivisions by the Fourteenth Amendment to

the Constitution of the United States. His conscious indifference to those rights was the

proximate cause of Plaintiffs’ injuries. The force Sergeant King used was greatly in

excess of what the situation required, and his actions are shocking to the public.

        90.   Sergeant King’s actions were taken pursuant to customs and practices of

the Harris County Sheriff’s Office that are so widespread as to have the force of law.
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 19 of 29




             Violations of 42 U.S.C. Section 1983 – Summary Punishment in
                 Violation of Plaintiff’s Fourteenth Amendment Rights.

       91.    Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       92.    The Fourteenth Amendment to the Constitution of the United States

provides that a State may not deprive any person of life, liberty, or property without due

process of law. Sergeant King deprived Plaintiff of his liberty without any due process.

Sergeant King’s violent attack upon Plaintiff occurred despite no provocation or danger

to either the public or Sergeant King himself. Sergeant King took it upon himself to

severely beat Plaintiff.

       93.    Sergeant King acted under color of state law when he assaulted Plaintiff.

Sergeant King’s actions demonstrate a conscious indifference to Plaintiff’s clearly

established constitutional right to due process before deprivation of his life or his liberty.

Sergeant King’s actions constituted conscious indifference to Plaintiff’s rights under the

Fourteenth Amendment to the Constitution of the United States, and his conscious

indifference to those rights was the producing and proximate cause of Plaintiffs’ injuries.

       94.    Plaintiff posed no threat to the deputy or the public when he was brutally

attacked. No reasonable deputy or person in Sergeant King’s position would have thought

the force brought to bear was necessary to prevent imminent harm to him or the public.

Moreover, no reasonable deputy would have thought it necessary to beat Plaintiff.

       95.    Sergeant King’s actions were taken pursuant to a custom and practice of the

Houston Police Department that is so widespread as to have the force of law.
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 20 of 29




                Violations of 42 U.S.C. Section 1983 – Cruel and Unusual
              Punishment in violation of Plaintiff’s Eighth Amendment Rights.

       96.     Plaintiff hereby fully incorporate the preceding paragraphs by reference.

       97.     Sergeant King violated Plaintiff’s rights to be free of cruel and unusual

punishment pursuant to the Eighth Amendment to the Constitution of the United States,

and incorporated against the States and their subdivisions by the Fourteenth Amendment

to the Constitution of the United States, which was well-known to Sergeant King at the

time. While not every action taken may constitute excessive force or cruel and unusual

punishment, the conduct taken by Sergeant King was of such a degree as to shock the

conscious of the community and the Court. There was no need for Sergeant King to

severely beat Plaintiff. There was no need for Sergeant King to take any of the excessive

force actions as listed, supra. Sergeant King’s conduct was grossly disproportionate to

the need under the circumstances and was motivated by malice and for the very purpose

of causing harm to Plaintiff. This conduct was the proximate cause of Plaintiffs’ injuries.

       98.     This conduct was done pursuant to a custom and practice of the Harris

County Sheriff’s Office that is so widespread to have the force of law.

                         Violation of Texas common law – Assault

       99.     Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       100.    Sergeant King intentionally, knowingly, and recklessly caused bodily injury

to Plaintiff, when he, inter alia, violently and without adequate provocation severely beat.

Sergeant King used excessive force and deliberately and with conscious indifference

severely assaulted Plaintiff in an unjustified, abrupt, malicious act. There was no need for
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 21 of 29




Sergeant King to do this. There was no need for Sergeant King to take any of the

excessive force actions as listed, supra. Sergeant King’s conduct was grossly

disproportionate to the need under the circumstances and was motivated by malice and

for the very purpose of causing harm to Plaintiff. This conduct was the proximate cause

of Plaintiff’s injuries.

                     Violation of Texas common law – Gross Negligence

       101.    Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       102     Sergeant King’s conduct, when viewed objectively when the standpoint of

him at the time of the occurrence, involved an extreme degree of risk considering the

probability and magnitude of the potential harm to others. Further, Sergeant King had

actual, subjective awareness of the risks involved, but nevertheless preceded with

conscious indifference to the righty, safety, and welfare of Plaintiff when he severely beat

him. Sergeant King used excessive force and deliberately and with conscious indifference

assaulted Plaintiff in an unjustified, abrupt, malicious act. There was no need for Sergeant

King to do this. There was no need for Sergeant King to take any of the excessive force

actions as listed, supra. Sergeant King’s conduct was grossly disproportionate to the need

under the circumstances and was motivated by malice and for the very purpose of causing

harm to Plaintiff. This conduct was the proximate cause of the Plaintiff’s injuries.

                           Violation of Texas common law – Negligence

       103.    Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       104.    Sergeant King’s conduct breached his duty of reasonable care due to

Plaintiff, specifically when Sergeant King used excessive force and beat Plaintiff.
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 22 of 29




Sergeant King used excessive force and deliberately and with conscious indifference beat

Plaintiff in an unjustified, abrupt, malicious act. There was no need for Sergeant King to

do this. There was no need for Sergeant King to take any of the excessive force actions as

listed, supra. Sergeant King’s conduct was grossly disproportionate to the need under the

circumstances and was motivated by malice and for the very purpose of causing harm to

Plaintiff. This conduct was the proximate cause of Plaintiff’s injuries.

          Against Defendants Harris County and Harris County Sheriff’s Office

       Violations of 42 U.S.C. Section 1983 – Policy and Procedures of Excessive
              Force, Depravation of Life and Liberty Without Due Process,
                          and Cruel and Unusual Punishment

       105.   Plaintiff hereby incorporates the preceding paragraphs by reference.

       106.   Defendant Harris County and Defendant Harris County Sheriff’s Office

have a policy of using excessive force, deprivation of liberty without due process, and of

cruel and unusual punishment; this is clear from the reactions of the other deputies that

were present while Deputy A.N. Ray, Deputy Bass, Deputy McHugh, and Sergeant King

were assaulting Plaintiff. None of those present prevented any Defendant from repeatedly

assaulting Plaintiff. Defendant Harris County and Defendant Harris County Sheriff’s

Office may not have had a written policy authorizing excessive use of force, deprivation

of liberty without due process, or cruel and unusual punishment, but it is apparent that all

of the foregoing were standard operating procedures for the Defendants. By tacitly

approving of these violations and by its proclivity to “turning a blind eye,” so to speak, to

gross violations of clearly established constitutional rights, Defendants created a policy of
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 23 of 29




brutality, of excessive force, of deprivation of life and liberty without due process, and of

cruel and unusual punishment. This practice is so pervasive as to have the force of law.

       107.   This policy of brutality, excessive force, deprivation of liberty without due

process, and cruel and unusual punishment demonstrates a conscious indifference to the

clearly established constitutional rights secured to any person under the Fourth, Eighth,

and Fourteenth Amendments to the Constitution of the United States. The foregoing

policies were the producing and proximate causes of Plaintiff’s injuries.

                            Violations of 42 U.S.C. Section 1983:
                          Policy and Procedure: Failure to Properly Train

       108.   Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       109.   Defendant Harris County and Defendant Harris County Sheriff’s Office

failed to adequately train its deputies in the following areas:

                     a.      Proper escalation of force;

                     b.      the use of excessive force;

                     c.      the illegality of excessive force;

                     d.      the constitutional limits of the use of force;

                     e.      the necessary and proper limits of force in a tense situation;

                     f.      how to negotiate with an unwell detainee;

                     g.      use of lethal force;

                     h.      how to avoid using lethal force;

                     i.      appropriate de-escalation;

                     j.      avoiding needless death;
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 24 of 29




                      k.     avoiding needless use of a firearm;

                      l.     avoiding cruel and unusual punishment; and

                      m.     avoiding interference with the parent-child relationship by

                             avoiding killing fathers of young children.

       110.   The policy of failing to adequately train its officers shows a conscious

indifference to the rights secured by the Fourth, Eighth, and Fourteenth Amendments to

the Constitution of the United States to the citizens and people of Harris County, Plaintiff

in particular. Defendant Harris County and Defendant Harris County Sheriff’s Office

failure to properly train its deputies is so reckless that misconduct by its officers was

inevitable. The policy of inadequate training was a producing and proximate cause of

Plaintiff’s injuries, and is so pervasive as to have the force of law.

                       Violations of the Texas Civil Practice and
                   Remedies Code §101.021(2) – Texas Tort Claims Act

       111.   Plaintiff hereby fully incorporates the preceding paragraphs by reference.

       112.   This cause of action is advanced against Defendant Harris County and

Defendant Harris County Sheriff’s Office. Defendants’ conduct toward Plaintiff violated

the Texas Tort Claims Act. Tex. Civ. Prac. & Rem. Code Sec. 101.001, et seq.

       113.   Defendants Deputy A.N. Ray, Deputy Bass, Deputy McHugh, and Sergeant

King were acting in the course and scope of their employment for Defendant Harris

County and Defendant Harris County Sheriff’s Office, and thereby the doctrine of

respondeat superior applies, and vicarious liability of the employer for the

employees’/agents’ conducts follows.
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 25 of 29




       114.   Defendant Harris County and Defendant Harris County Sheriff’s Office’s

negligence and gross negligence proximately caused Plaintiff’s injuries, when Defendant

Harris County and Defendant Harris County Sheriff’s Office’s agents, Deputy A.N. Ray,

Deputy Bass, Deputy McHugh, and Sergeant King, inter alia, beat Plaintiff by use of

excessive force, unnecessary force, and deprivation of Plaintiff’s constitutional rights.

The agent deputies caused the injuries of Plaintiff, by the condition and use of tangible

personal property of Defendant Harris County and Defendant Harris County Sheriff’s

Office, namely handcuffs.

       115.   Defendant Harris County and Defendant Harris County Sheriff’s Office’s

deputies caused personal injury and death by condition and use of the aforementioned

tangible personal property to the extent that they, were they private persons, would be

liable to Plaintiffs according to Texas law.

                                      V. DAMAGES

       116.   As a result of the occurrence that forms the basis of this lawsuit, as stated

above, and as a direct and proximate result of Defendants’ wrongful acts, including

negligence and gross negligence, the Plaintiff suffered serious injuries, will likely sustain

additional serious damages in the future, and is entitled to recover:

                     a.     mental anguish;

                     b.     physical pain;

                     c.     physical suffering;

                     d.     mental or emotional pain or anguish;

                     e.     loss of consortium;
Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 26 of 29




              f.    disfigurement;

              g.    physical impairment;

              h.    loss of companionship;

              i.    loss of society;

              j.    inconvenience;

              k.    loss of enjoyment of life;

              l.    injury to reputation;

              m.    all other nonpecuniary damages as may be supplemented;
                    past medical bills and expenses incurred as a proximate result
                    of the occurrence made the basis of this suit;

              o.    loss of income and wages;

              p.    loss of earning potential;

              q.    loss of household services;

              r.    all other pecuniary damages as may be supplemented;

              s.    exemplary damages;

              t.    costs of court;

              u.    expert fees;

              v.    necessary and reasonable attorney’s fees;

              w.    pre-judgment interest;

              x.    post-judgment interest; and

              y.    all other miscellaneous damages as may be supplemented.
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 27 of 29




                              VI. EXEMPLARY DAMAGES

        117.   Plaintiff hereby fully incorporates the preceding paragraph by reference as

if fully stated herein.

        118.   Plaintiff would further show that the above described acts and omissions of

Defendants were committed with malice and reckless indifference to the protected rights

of Plaintiff, as that term is defined by the Texas Civil Practice and Remedies Code §

41.003(11). The acts or omissions of Defendants, when viewed objectively from the

Defendants’ standpoints at the time they occurred, involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others, including

Plaintiff. Further, Defendants had actual, subjective awareness of the risks involved, but

nevertheless disregarded those risks, proceeding with conscious indifference to the rights,

safety, and welfare of others. Thus, Plaintiff pleads to the fullest extent allowable under

Texas law his right to recover exemplary and punitive damages.

        119.   Plaintiff would further show that the above described acts and omissions of

Defendants were committed with reckless and callous indifference to the federally

protected rights of others, namely Plaintiff, and was motivated by an evil intent. Thus,

Plaintiff pleads to the fullest extent allowable under 42 U.S.C. § 1983 his right to recover

exemplary and punitive damages.

                                    VII. EXPERT FEES

        120.   Plaintiff is further entitled to receive expert fees, pursuant to 42 U.S.C. §

1988.
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 28 of 29




                                VIII. ATTORNEY’S FEES

       121.    Plaintiff is further entitled to receive reasonable and necessary attorney’s

fees, pursuant to 42 U.S.C. § 1988.

                                   X. JURY DEMAND

       122.    Plaintiff hereby demand a trial by jury and the appropriate fees has been

tendered.

                                         PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that

Defendants answer the allegations herein, and upon trial thereof, Plaintiff has and

recovers judgment against Defendants for all damages and injuries suffered and incurred,

for pre-judgment interest, for interest on the judgment, for court costs, and for all other

such relief, both in law and in equity, to which the Honorable Court establishes Plaintiff

is entitled.



                                                 Respectfully submitted,

                                                 ROBERTS MARKLAND LLP

                                          By:    /s/ Rob O. Cantu
                                                 Rob O. Cantu
                                                 Fed. Bar ID No. 3180919
                                                 2555 N. MacGregor Way
                                                 Houston, Texas 77004
                                                 Telephone (713) 630-0900
                                                 Facsimile (713) 630-0991
                                                 Email: rc@robertsmarkland.com
                                                 Email: eservice@robertsmarkland.com

                                                 ATTORNEY FOR PLAINTIFF
    Case 4:21-cv-00455 Document 15 Filed on 03/05/21 in TXSD Page 29 of 29




                    DESIGNATED E-SERVICE EMAIL ADDRESS

       The following is the designation of electronic service email address for the above
attorney(s) for all electronically served documents and notices, filed and unfiled pursuant
to Tex. R. Civ. P. 21(f)(2) and 21(a): eservice@robertsmarkland.com. This is the ONLY
electronic service email address for the above attorney(s), and service through any other
email address will be considered invalid.




                             CERTIFICATE OF SERVICE

       Pursuant to Rule 5(b) of the Federal Rules of Civil Procedure, and further pursuant
to Local Rule 5.3 of the Local Rules of the United States District Court for the Southern
District of Texas, I hereby certify that a true and correct copy of the foregoing document
has been forwarded to all counsel of record via the Court’s electronic filing system on the
5th day of March, 2021

                                  /s/ Rob O. Cantu
                                  Rob O. Cantu
